                                     Case 3:19-cv-30025-KAR Document 7 Filed 03/08/19 Page 1 of 1




UNITED STATES DISTRICT COURT
      OFFICE OF THE CLERK                                                                                                               FIRST-CLASS MAIL
   UNITED STATES COURTHOUSE
   300 STATE STREET, SUITE 120
    SPRINGFIELD, MA 01105-2919                                                           I. J
          OFFICIAL BUSI NESS
     PENALTY FOR PRIVATE USE $300    03
                                                                                                 - .,..._



                                                              NI Xt E
                                                                     l               061.        DE     1.                 0003/06/l.9                 {
                 Dennis G. Lomax                                                                                                                      'i
                                                                               RETURN TO SENDER                                                        i
                 40 Forth Street, Apt. 1                                     INSUFFICIENT ADDRESS                                                      I
                                                                               UNABLE TO FORWARD                                                       I
                 Northampton, MA 01060
                                                              B C:       011. 0 5 2 91. 9 9 9                * 14 g 4 -   0 2 .2 2 7 - 01> '- 4 S     -i
                                              0J.J.05>291.9          II I11!!!1 11 11 111q 1,I 11 111 !,.!l! !I I! I,! I!!! 111 m,!J H!Hh, 11 i1       l
